Exhibit 10.10
WOLVERINE WORLD WIDE, INC.
AMENDED AND RESTATED
EXECUTIVE SHORT-TERM INCENTIVE PLAN
(ANNUAL BONUS PLAN)
SECTION 1
Establishment of Plan; Purpose of Plan
1.1 Establishment of Plan. The Company hereby establishes the AMENDED AND
RESTATED EXECUTIVE SHORT-TERM INCENTIVE PLAN (ANNUAL BONUS PLAN) (the “Plan”),
for its executive officers, senior corporate and divisional officers and other
key employees. The Plan amends and restates the Wolverine World Wide, Inc.
Amended and Restated Executive Short-Term Incentive Plan (Annual Bonus Plan)
previously approved by the stockholders at the 2002 Annual Meeting of
Stockholders. The Plan provides for the payment of bonuses to participants based
upon the financial performance of the Company, or a Subsidiary, operating
division or profit center of the Company, in a particular fiscal year or part
thereof.
1.2 Purpose of Plan. The purpose of the Plan is to motivate Participants to
improve the Company’s profitability and growth by the attainment of carefully
planned goals, promote initiative and cooperation with awards based on corporate
and divisional performance and encourage outstanding individuals to enter and
continue in the employ of the Company. Within that context, the Plan is intended
to provide performance-based compensation under Section 162(m) of the Code and
shall be interpreted and administered to achieve that purpose.
1.3 Effective Date. The Plan is initially effective as of February 8, 2007.
Adoption of the Plan by the Board and payment of Incentive Bonuses for Fiscal
Year 2007 shall be contingent upon approval by the stockholders at the 2007
Annual Meeting of Stockholders or any adjournment thereof or at a Special
Meeting of the Stockholders. In the absence of such approval, this Plan shall be
void.
SECTION 2
Definitions
The following terms have the stated definitions unless a different meaning is
plainly required by the context:
2.1 “Act” means the Securities Exchange Act of 1934, as amended.
2.2 “Beneficiary” means the individual, trust or other entity designated by the
Participant to receive any amount payable with respect to the Participant under
the Plan after the Participant’s death. A Participant may designate or change a
Beneficiary by filing a signed designation with the Committee in a form approved
by the Committee. A Participant’s will is not effective for this purpose. If a
designation has not been completed properly and filed with the Committee or is
ineffective for any other reason, the Beneficiary shall be the Participant’s
Surviving Spouse. If there is no effective designation and the Participant does
not have a Surviving Spouse, the remaining benefits, if any, shall be paid to
the Participant’s estate.
2.3 “Board” means the Board of Directors of the Company.
2.4 “Code” means the Internal Revenue Code of 1986, as amended.
2.5 “Committee” means the Compensation Committee of the Board or such other
committee as the Board shall designate to administer the Plan. The Committee
shall consist of at least 2 members and all of its members shall be
“non-employee directors” as defined in Rule 16b-3 issued under the Act and
“outside directors” as defined in the regulations issued under Section 162(m) of
the Code.
2.6 “Company” means Wolverine World Wide, Inc., a Delaware corporation, and its
successors and assigns.

 

 



--------------------------------------------------------------------------------



 



2.7 “Fiscal Year” means the fiscal year of the Company for financial reporting
purposes as the Company may adopt from time to time.
2.8 “Incentive Bonus” means an annual bonus awarded and paid to a Participant
for services to the Company during a Fiscal Year that is based upon achievement
of pre-established performance objectives by the Company, or a Subsidiary,
operating division or profit center.
2.9 “Participant” means an executive officer, senior corporate or divisional
officer or other key employee of the Company or its Subsidiaries who is
designated as a Participant for a Fiscal Year.
2.10 “Performance” means the level of achievement by the Company or its
Subsidiaries, operating divisions or profit centers of the financial performance
criteria established by the Committee pursuant to Section 5.2.
2.11 “Subsidiary” means any company or other entity of which 50% or more of the
outstanding voting stock or voting ownership interest is directly or indirectly
owned or controlled by the Company or by one or more Subsidiaries of the
Company.
2.12 “Surviving Spouse” means the spouse of the Participant at the time of the
Participant’s death who survives the Participant. If the Participant and spouse
die under circumstances which prevent ascertainment of the order of their
deaths, it shall be presumed for the Plan that the Participant survived the
spouse.
2.13 “Target Bonus” means the bonus goal established by the Committee for each
Participant under Section 5.1(a).
SECTION 3
Administration
3.1 Power and Authority. The Plan shall be administered by the Committee. The
Committee may delegate recordkeeping, calculation, payment and other ministerial
or administrative functions to individuals designated by the Committee, who may
be employees of the Company or its Subsidiaries. Except as limited in the Plan,
the Committee shall have all of the express and implied powers and duties set
forth in the Plan and shall have full authority and discretion to interpret the
Plan and to make all other determinations deemed necessary or advisable for the
administration of the Plan. Action may be taken by a written instrument signed
by a majority of the members of the Committee and any action so taken shall be
as effective as if it had been taken at a meeting. The Committee may make such
other rules for the conduct of its business and may adopt such other rules,
policies and forms for the administration, interpretation and implementation of
the Plan as it deems advisable. All determinations, interpretations and
selections made by the Committee regarding the Plan shall be final and
conclusive.
3.2 Indemnification of Committee Members. Neither any member or former member of
the Committee nor any individual to whom authority is or has been delegated
shall be personally responsible or liable for any act or omission in connection
with the performance of powers or duties or the exercise of discretion or
judgment in the administration and implementation of the Plan. Each individual
who is or has been a member of the Committee, or delegated authority by the
Committee, shall be indemnified and held harmless by the Company from and
against any cost, liability or expense imposed or incurred in connection with
any act or failure to act under the Plan. Each such individual shall be
justified in relying on information furnished in connection with the Plan’s
administration by any appropriate person or persons.
SECTION 4
Participation
4.1 Participation. For each Fiscal Year, the Committee shall select the
executive officers, senior corporate and divisional officers and other key
employees who shall be the Participants for the Fiscal Year. The Committee may
limit the number of executive officers, senior corporate and divisional officers
and other key employees who will be Participants for a Fiscal Year. Officers and
key employees shall be designated as Participants within the first 90 days of
any Fiscal Year; provided, that an officer or key employee who is first employed
by the Company or a Subsidiary during the Fiscal Year or who is assigned new
duties during the Fiscal Year may be designated as a Participant for a
performance period commencing on the date the officer or key employee assumes
his or her new duties through the end of the Fiscal Year.
4.2 Continuing Participation. Selection as a Participant for a Fiscal Year or
part thereof by the Committee is limited to that Fiscal Year. An eligible
executive officer, senior corporate or divisional officer or key employee will
be a Participant for a Fiscal Year only if designated as a Participant by the
Committee for such Fiscal Year.

 

2



--------------------------------------------------------------------------------



 



SECTION 5
Performance Goals and Criteria
5.1 Selection of Criteria. The Committee shall pre-establish performance goals
for each Participant or group of Participants in the manner and within the time
limits specified in this Section 5. For each Participant or group of
Participants for each Fiscal Year or part thereof, the Committee shall specify:
(a) Target Bonus. A Target Bonus, expressed as a percentage of the Participant’s
base salary or a specified dollar amount;
(b) Incentive Bonus. The Incentive Bonus levels, expressed as a percentage of
the Target Bonus, that shall be paid to the Participant at specified levels of
performance by the Company, division or profit center based on the criteria
established by the Committee pursuant to Section 5.2;
(c) Performance Measurement. The applicable measurement of Performance under
Section 5.2; and
(d) Conditions on Incentive Bonus. Any specific conditions under which an
Incentive Bonus specified under subsection (b) above may be reduced or forfeited
(but not increased).
The Incentive Bonus levels specified under subsection (b) above may be expressed
either as (i) a matrix of percentages of the Target Bonus that will be paid at
specified levels of the Performance or (ii) a mathematical formula that
determines the percentage of the Target Bonus that will be paid at varying
levels of Performance.
5.2 Measurement of Performance. Performance of the Company and/or its
Subsidiaries, operating divisions or profit centers shall be determined by
reference to one or more of the following: net earnings, net earnings before
taxes, operating income, revenues, net sales, net sales and other operating
income, return on sales, return on equity, earnings per share, total stockholder
return, economic value added measurements, return on assets, return on invested
capital or any of the foregoing before or after the effect of acquisitions,
divestitures, accounting changes, restructuring, or other special charges or
extraordinary items. These factors could be measured against pre-determined
levels or the Company’s relative performance when compared to a pre-established
peer group.
5.3 Incentive Bonus Conditioned on Performance. Payment of an Incentive Bonus to
a Participant for a Fiscal Year or part thereof under this Plan shall be
entirely contingent upon achievement of the Performance levels established by
the Committee pursuant to this Section 5, the satisfaction of which is
substantially uncertain when established by the Committee for the Fiscal Year or
part thereof.
5.4 Time of Determination by Committee. All determinations to be made by the
Committee for a performance period pursuant to this Section 5 shall be made by
the Committee during the shorter of the first 90 days of such performance period
and the period ending on the date on which 25 percent of the performance period
has elapsed.
5.5 Objective Standards. An Incentive Bonus shall be based solely upon objective
criteria, consistent with this Section 5, from which an independent third party
with knowledge of the facts could determine whether the performance goal or
range of goals is met and from that determination could calculate the Incentive
Bonus to be paid. Although the Committee has authority to exercise reasonable
discretion to interpret this Plan and the criteria it shall specify pursuant to
this Section 5 of the Plan, it may not amend or waive such criteria after the
shorter of the period ending on the 90th day of a performance period or the date
on which 25 percent of the performance period has elapsed. The Committee shall
have no authority or discretion to increase any Incentive Bonus or to construct,
modify or apply the measurement of Performance in a manner that will directly or
indirectly increase the Incentive Bonus for any Participant for any Fiscal Year
above the amount determined by the applicable objective standards established
within the time periods set forth in this Section. The Committee may exercise
negative discretion to reduce or eliminate any Incentive Bonus.

 

3



--------------------------------------------------------------------------------



 



SECTION 6
Determination and Payment of Incentive Bonuses
6.1 Committee Certification. The Incentive Bonus for each eligible Participant
for a Fiscal Year or part thereof shall be determined on the basis of the Target
Bonus and Performance criteria established by the Committee pursuant to
Section 5. The Committee shall determine, and shall certify in writing prior to
payment of the Incentive Bonus, that the Company Performance for the Fiscal Year
or part thereof satisfied the Performance criteria established by the Committee
for the period. Approved minutes of the Committee shall constitute sufficient
written certification for this purpose.
6.2 Eligibility for Payment. The Incentive Bonus otherwise payable to a
Participant for a Fiscal Year or part thereof shall be adjusted as follows:
(a) Retirement, Death or Total Disability. If a Participant ceases to be a
Participant before the end of any Fiscal Year and more than 6 months after the
beginning of such Fiscal Year because of death, normal or early retirement under
the Company’s retirement plan, as then in effect, or total disability under the
Company’s long-term disability plan, an award shall be paid to the Participant
or the Participant’s Beneficiary after the end of such Fiscal Year prorated as
follows: the award, if any, for such Fiscal Year shall be equal to 100% of the
Incentive Bonus that the Participant would have received if the Participant had
been a Participant during the entire Fiscal Year, multiplied by the ratio of the
Participant’s full months as a Participant during that Fiscal Year to the
12 months in that Fiscal Year. Notwithstanding the foregoing, the Committee
shall have discretion to reduce or eliminate any Incentive Bonus otherwise
payable pursuant to this Section 6.2(a).
(b) Reassignment of Duties. If a Participant is reassigned employment duties
before the end of any Fiscal Year, an award shall be paid to the Participant
after the end of such Fiscal Year prorated as follows: the award shall be equal
to 100% of the Incentive Bonus that the Participant would have received if the
Participant had been a Participant during the entire Fiscal Year, multiplied by
the ratio of the Participant’s full months as a Participant during the Fiscal
Year prior to the reassignment to the 12 months in that Fiscal Year. If such
Participant is designated as a Participant in his or her new position, an
additional award shall be paid to the Participant after the end of such Fiscal
Year prorated as follows: the award shall be equal to 100% of the Incentive
Bonus that the Participant would have received if the Participant had been a
Participant during the entire Fiscal Year, multiplied by the ratio of the
Participant’s months as a Participant during that Fiscal Year after the
reassignment (rounded up to the next full month) to the 12 months in that Fiscal
Year.
(c) Other Termination. If an employee ceases to be a Participant during any
Fiscal Year, or prior to actual receipt of the award for a previous Fiscal Year,
because of the Participant’s termination of employment for any reason other than
described in Section 6.2(a), the Participant will not be entitled to any award
for such Fiscal Year.
6.3 Maximum Incentive Bonus. The Incentive Bonus for any Participant for a
Fiscal Year under this Plan shall not, in any event, exceed $1,800,000.
6.4 Payment to Participant or Beneficiary. The Incentive Bonus of each
Participant shall be paid to the Participant, or the Beneficiary of any deceased
Participant, by the Company as soon as feasible following final determination
and certification by the Committee of the amount payable; provided, however, in
no event will the Incentive Bonus be paid later than the fifteenth day of the
third month following the end of the Fiscal Year for which the Performance
criteria for the Incentive Bonus have been met.
6.5 Manner of Payment. Each Participant will receive his or her Incentive Bonus
in cash.

 

4



--------------------------------------------------------------------------------



 



SECTION 7
General Provisions
7.1 Benefits Not Guaranteed. Neither the establishment and maintenance of the
Plan nor participation in the Plan shall provide any guarantee or other
assurance that an Incentive Bonus will be payable under the Plan.
7.2 No Right to Participate. Nothing in this Plan shall be deemed or interpreted
to provide a Participant or any non-participating employee any contractual right
to participate in or receive benefits under the Plan. No designation of an
employee as a Participant for all or any part of a Fiscal Year shall create a
right to an Incentive Bonus under the Plan for any other Fiscal Year. There is
no obligation of uniformity of treatment of employees, eligible officers or
Participants under the Plan.
7.3 No Employment Right. Participation in this Plan shall not be construed as
constituting a commitment, guarantee, agreement or understanding of any kind
that the Company or any Subsidiary will continue to employ any individual and
this Plan shall not be construed or applied as an employment contract or
obligation. Nothing in this Plan shall abridge or diminish the rights of the
Company or any Subsidiary to determine the terms and conditions of employment of
any Participant, officer or other employee or to terminate the employment of any
Participant, officer or other employee with or without reason at any time.
7.4 No Assignment or Transfer. Neither a Participant nor any Beneficiary or
other representative of a Participant shall have any right to assign, transfer,
attach or hypothecate any amount or credit, potential payment or right to future
payments of any amount or credit or any other benefit provided under this Plan.
Payment of any amount due or to become due under this Plan shall not be subject
to the claims of creditors of the Participant or to execution by attachment or
garnishment or any other legal or equitable proceeding or process.
7.5 No Limit on Other Compensation Arrangements. Nothing contained in this Plan
shall prevent the Company or any Subsidiary from adopting or continuing in
effect other or additional compensation arrangements. A Participant may have
other targets under other plans of the Company. However, no payment under any
other plan or arrangement shall be contingent upon failure to attain the
criteria for payment of an Incentive Bonus under this Plan.
7.6 Withholding and Payroll Taxes. The Company shall deduct from any payment
made under this Plan all amounts required by federal, state, local and foreign
tax laws to be withheld and shall subject any payments made under the Plan to
all applicable payroll taxes and assessments.
7.7 Incompetent Payee. If the Committee determines that an individual entitled
to a payment under this Plan is incompetent, it may cause benefits to be paid to
another individual for the use or benefit of the Participant or Beneficiary at
the time or times otherwise payable under this Plan in total discharge of the
Plan’s obligations to the Participant or Beneficiary.
7.8 Governing Law. The validity, construction and effect of the Plan shall be
determined in accordance with the laws of the State of Michigan and applicable
federal law.
7.9 Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the remaining provisions of the Plan shall not be
affected and the Plan shall be construed and enforced as if the illegal or
invalid provision had not been included.

 

5



--------------------------------------------------------------------------------



 



SECTION 8
Termination and Amendment
The Board may terminate the Plan at any time, or may from time to time amend the
Plan as it deems proper and in the best interests of the Company. No amendment
adopted after the shorter of the period ending on the 90th day of a performance
period or the date on which 25 percent of a performance period has elapsed may
directly or indirectly increase any Incentive Bonus for that Fiscal Year. Except
as otherwise provided in this Plan and the applicable objective criteria
established pursuant to this Plan for determining the amount of any Incentive
Bonus for a Fiscal Year or part thereof, no Incentive Bonuses shall be payable
for the Fiscal Year in which the Plan is terminated, or, if later, in which the
termination is effective.
SECTION 9
Duration of the Plan
Subject to earlier termination by the Board, this Plan shall terminate without
action by the Board as of the date of the first meeting of stockholders held in
2012, unless reapproved by the stockholders at such meeting or earlier. If
reapproval occurs, the Plan will terminate as of the date of the first meeting
of stockholders in the fifth year following reapproval or any subsequent
reapproval. If the Plan terminates under this provision due to lack of
reapproval by the stockholders, no Incentive Bonuses shall be awarded for the
Fiscal Year in which the Plan terminates.
As amended October 9, 2008.

 

6